 


109 HR 4713 IH: To amend the Packers and Stockyards Act, 1921, to make it unlawful for a packer to own, feed, or control livestock intended for slaughter.
U.S. House of Representatives
2006-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4713 
IN THE HOUSE OF REPRESENTATIVES 
 
February 8, 2006 
Mr. Boswell introduced the following bill; which was referred to the Committee on Agriculture
 
A BILL 
To amend the Packers and Stockyards Act, 1921, to make it unlawful for a packer to own, feed, or control livestock intended for slaughter. 
 
 
1.Prohibition on packers owning, feeding, or controlling livestock 
(a)ProhibitionSection 202 of the Packers and Stockyards Act, 1921 (7 U.S.C. 192), is amended— 
(1)by redesignating subsections (f) and (g) as subsections (g) and (h), respectively; and 
(2)by inserting after subsection (e) the following new subsection (f): 
 
(f)Own or feed livestock directly, through a subsidiary, or through an arrangement that gives the packer operational, managerial, or supervisory control over the livestock, or over the farming operation that produces the livestock, to such an extent that the producer is no longer materially participating in the management of the operation with respect to the production of the livestock, except that this subsection shall not apply to— 
(1)an arrangement entered into within 7 days (excluding any Saturday or Sunday) before slaughter of the livestock by a packer, a person acting through the packer, or a person that directly or indirectly controls, or is controlled by or under common control with, the packer; 
(2)a cooperative or entity owned by a cooperative, if a majority of the ownership interest in the cooperative is held by active cooperative members that— 
(A)own, feed, or control livestock; and 
(B)provide the livestock to the cooperative for slaughter; 
(3)a packer that is not required to report to the Secretary on each reporting day (as defined in section 212 of the Agricultural Marketing Act of 1946 (7 U.S.C. 1635a)) information on the price and quantity of livestock purchased by the packer; or 
(4)a packer that owns one livestock processing plant; or. 
(b)Effective date 
(1)In generalSubject to paragraph (2), the amendments made by subsection (a) take effect on the date of enactment of this Act. 
(2)Transition rulesIn the case of a packer that, on the date of enactment of this Act, owns, feeds, or controls livestock intended for slaughter in violation of section 202(f) of the Packers and Stockyards Act, 1921 (as added by subsection (a)), such section shall not apply to the packer— 
(A)in the case of a packer of swine, until the end of the 18-month period beginning on the date of the enactment of this Act; and 
(B)in the case of a packer of any other type of livestock, until such date as the Secretary of Agriculture considers practicable, but not later than 180 days after the date of the enactment of this Act. 
 
